Citation Nr: 0300369	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The case was previously before the Board in July 1998, 
when it was remanded to afford the veteran an opportunity 
for a hearing before a traveling member of this Board.  
The veteran failed to report for the scheduled hearing.  
He did not requested a postponement of the hearing.  He 
has not made a motion for a new hearing.  Under these 
circumstances, the Board must proceed with its review of 
the appeal as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2002).  

The July 1998 Board remand also requested evidentiary 
development, which has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has PTSD as the result of his Vietnam 
combat experience.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  See 66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

The Center for Research of Unit Records (CRUR) has 
suggested further development of records held by the 
United States Government.  Under VCAA, VA would have a 
duty to obtain such records.  However, VCAA only requires 
development of evidence required to make a decision.  It 
does not require further development where the record 
supports the claim.  Since the current record supports the 
claim, neither the veteran nor VA need obtain further 
evidence.  


Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  Analysis of this provision discloses that there 
are three essential elements, which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current 
disability to the disease or injury during service.  
Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran 
engaged in combat, or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
64 Fed. Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (2002).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service-connection in 
each case shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence 
or aggravation.  38 U.S.C.A. §1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2002).  

The phrase "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  


Medical Evidence  There is no medical evidence of PTSD or 
other psychiatric disorder during service.  On examination 
for separation from active service, in February 1969, the 
veteran's psychiatric status was normal.  

Many years passed without competent medical evidence of 
PTSD or any other acquired psychiatric disability.  
Evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The veteran was hospitalized at a VA Medical Center (VAMC) 
for approximately 2 weeks in August 1994.  The primary 
diagnosis was PTSD.  On mental status examination, thought 
content included intrusive thoughts of Vietnam.

The veteran had a VA PTSD examination for compensation 
purposes in November 1994.  He gave a history of spending 
one year in Vietnam and being a tank commander.  He was 
exposed to dead bodies.  He told of flashbacks of Vietnam, 
intrusive thoughts about the Viet Cong, particularly a 
very swollen body, nightmares and night sweats.  He felt 
depressed, was suspicious of people, tense and nervous.  
The pertinent diagnosis was PTSD, chronic with depression.  

A record dated in August 1999 reflects that the veteran 
attended a 4 week PTSD treatment program.  

The veteran was given another VA PTSD examination for 
compensation purposes in June 2002.  He gave a history of 
an 11 month tour in Vietnam, during which he was a 
commander of a flamethower track vehicle.  He claimed to 
have seen a significant amount of combat.  He reported 
that he was assigned to Watson's track where a new soldier 
was killed, part of his head being blown away, and the 
veteran had to clean it up.  He reported being involved in 
several missions.  On one mission, the driver of another 
track vehicle was killed by a rocket propelled grenade and 
was draped across the front of the vehicle.  Several 
times, he was called on to fire bunkers with enemy in them 
or to lay down fire to break an encounter.  Near Long 
Binh, during the Tet offensive, he saw several dead bodies 
lying in the road.  The veteran reported that he 
experienced nightmares 2 to 3 times per week and often 
awoke from nightmares sweating.  He reported being 
depressed and withdrawn during the day.  He avoided 
thoughts and feelings related to Vietnam and was unable to 
watch movies.  He was unable to have relationships.  He 
had a restricted range of affect.  He reported significant 
sleep problems, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  On mental status examination, he was 
noted to be fairly withdrawn and tended not to 
spontaneously offer information unless asked for it.  
Answers tended to be brief and not spontaneous.  Mood was 
depressed.  Affect was withdrawn.  Concentration and 
insight were fair.  Other findings were normal.  The 
diagnosis was PTSD (if the stressors can be verified and 
the subjective symptoms can be believed).  The doctor 
noted that the veteran had been exposed to combat in 
Vietnam, by his own report, and had subjective symptoms of 
PTSD.  If the subjective symptoms were to be believed, he 
met the criteria for PTSD.  

Review of the medical evidence shows that it consistently 
meets two criteria for service connection.  The medical 
evidence contains diagnoses of PTSD and medical evidence 
which links the PTSD to stressors which are reported to 
have occurred during the veteran's Vietnam combat service.  
The Board must next consider whether the record contains 
credible supporting evidence that a claimed in-service 
stressor occurred.


Claimed Stressors  In September 1994, the veteran 
responded to a request for stressor information stating 
that he was driving an armored personnel carrier on the 
way to the Lon Ben (sic) area.  There were 3 tanks in 
front of him and two drove around the body of a dead 
Vietnamese soldier in the road.  The third tank drove 
directly over the body, which exploded (apparently, the 
body had been there several days).  Also, during a battle, 
he shot flame into an enemy bunker and could hear people 
screaming, knowing they were being burned alive.  Marion 
Johnson, a close high school friend, died in Vietnam.  
During his tour of duty, he saw some fellow squadron 
members die.  The incidents reportedly caused nightmares, 
flashbacks and depression.  He had not been able to sleep 
without medication for 41/2 years.  

In a letter dated in June 1996, the veteran stated that he 
served with the 11th Cavalry as a Track Commander of a 
flamethrower.  When he arrived at Chou Li, he was assigned 
to Watson's track.  About a week later, a new soldier came 
to the unit and the veteran was transferred to Blackman's 
track.  A few weeks later, they were mortared and the new 
soldier was killed.  The veteran often thought that the 
new soldier died in his place.  The veteran reported that 
the 11th Cavalry was in the field for 6 or 7 months and he 
was told that his unit had killed more enemy than any 
other unit.  The veteran also described current symptoms.  

In his December 1996 appeal, the veteran described the 
incident in which the new soldier was killed and Watson 
received shrapnel to the face and chest.  He further 
explained that a flamethrower from Headquarters troop was 
assigned to accompany regular tanks on their missions.  On 
one mission, after he became tank commander, he was called 
upon for fire and looking to his right he saw that a tank 
driver who he knew as "Cigar" had been hit with a rocket 
propelled grenade.  He fired in front to break the 
engagement.  Afterward, he thought how violently a cavalry 
member's body is torn apart in combat.  A week later, they 
received small arms fire and he fired into a bunker.  He 
could hear screaming, so he emptied his tanks and thought 
of "Cigar" as he did it.  On his return, everyone cheered 
and called him "Zippo" and he felt good about what he had 
done.  He recalled the incident in which a swollen body 
exploded when run over by a tank.  On later reflection, he 
did not like a lot of things he had done.

In August 1998, the veteran responded to a request for 
further stressor information.  He noted that Watson was a 
track commander and was wounded and another soldier was 
killed.  He told of a mortar attack when a soldier was 
killed and part of his head was blown away and the veteran 
had to clean up the vehicle.  A tank driver was killed 
with a rocket propelled grenade or recoilless rifle.  
Another stressor was firing flamethrowers into bunkers 
with enemy soldiers inside.  Enemy soldiers were killed in 
the Iron Triangle and several other encounters.  The 
veteran gave further details.


Verification of Stressors  "[C]orroboration of every 
detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather, a veteran 
only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002), quoting Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Enlisted Qualification Record, DA Form 20, shows that 
the veteran served in Vietnam from July 21, 1967, to July 
20, 1968.  Throughout his tour, he served with 
Headquarters and Headquarters Troop, 2nd Squadron, 11th 
Armored Cavalry Regiment (ACR).  He served as a tracked 
vehicle driver and as a flamethrower operator.  His rank 
was E2 when he arrived and he advance steadily to E5.  He 
participated in the Vietnam Counteroffensive, Phase III 
and the Tet Counter Offensive Campaign.

In March 1999, the CRUR responded to a verification 
request.  They confirmed that Staff Sergeant Charlie L. 
Watson was wounded on February 19, 1968.  He was assigned 
to the US Army Vietnam.  Smaller units were not given and 
CRUR suggested that morning reports be obtained from the 
National Personnel Records Center.  CRUR provided 
historical summaries for the 2nd Squadron, 11th ACR from 
January 1, 1967, to December 31, 1967, and from January 1, 
1968, to December 31, 1968.  They make only one mention of 
Headquarters troop, as securing an operations base in 
September 1967.  There is no mention of flamethrower use.  
The rest of the history reflects almost constant combat, 
with the unit inflicting heavy casualties on the enemy at 
the loss of some of its own personnel and tanks.


Analysis  The veteran reports that he was a flamethrower 
operator and this is verified by his service personnel 
records.  He reports that he was assigned to Headquarters 
Troop and assigned to other Troops as needed.  This is 
entirely credible.  Thus, the Board concludes that the 
veteran did participate in many of the combat incidents 
documented in his Squadron histories.  The Squadron 
histories show that the unit saw a great deal of hard 
fighting.  It is likely that his flame-thrower would be 
used repeatedly in these fierce battles.  The Board finds 
that the verification of record is sufficient to meet the 
Pentecost test.  The Board finds that the claimed 
stressors are verified.  Inasmuch as medical personnel 
have consistently diagnosed PTSD due to these stressors, 
all the criteria for service connection for PTSD are met.  
38 C.F.R. § 3.304(f) (2002).  


ORDER

Service connection for PTSD is granted.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

